DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7-9, 11, 13-15 and 17-19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 7-9, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, recites the limitation “the CSI-RS includes…” in line 7. It is unclear whether said “the CSI-RS” in line 7 is related to the “configuration information of a channel state information reference signal (CSI-RS)” in lines 7-8. If they are the same it is suggested to change “the CSI-RS” in line 7, to “the configuration information of the CSI-RS”.

Claim 5, recites the limitation “the CSI-RS includes…” in line 6. It is unclear whether said “the CSI-RS” is related to the “configuration information of a channel state information reference signal (CSI-RS)” in lines 4-5. If they are the same it is suggested to change “the CSI-RS” in line 6, to “the configuration information of the CSI-RS”. 
Claim 8, recites the limitation “the CSI-RS includes…” in line 7. It is unclear whether said “the CSI-RS” is related to the “configuration information of a to be measured channel state information reference signal (CSI-RS)” in lines 4-5. If they are the same it is suggested to change “the CSI-RS” in line 7, to “the configuration information of the CSI-RS”. 

Claim 11, recites the limitation “the CSI-RS includes…” in line 11. It is unclear whether said “the CSI-RS” is related to the “configuration information of a channel state information reference signal (CSI-RS)” in lines 9-10. If they are the same it is suggested to change “the CSI-RS” in line 11, to “the configuration information of the CSI-RS”.

Claim 15, recites the limitation “the CSI-RS includes…” in line 7. It is unclear whether said “the CSI-RS” is related to the “configuration information of a channel state information the CSI-RS” in line 7, to “the configuration information of the CSI-RS”.

Claim 18, recites the limitation “the CSI-RS includes…” in line 8. It is unclear whether said “the CSI-RS” is related to the “configuration information of a to be measured channel state information reference signal (CSI-RS)” in lines 4-5. If they are the same it is suggested to change “the CSI-RS” in line 8, to “the configuration information of the CSI-RS”. 

Claims 3, 4, 7, 9, 13, 14, 17 and 19 are rejected as being dependent of rejected claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-9, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Independent Claims 1, 5, 8, 11, 15 and 18 recite the claim limitation “the CSI-RS includes code domain information that includes a sequence cyclic shift value”. The claim limitation “the CSI-RS includes code domain information that includes a sequence cyclic shift value, …” is a new matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
According to Applicant’s specification( [0107] – [0109] and [0114]) reproduced below. The code domain information that includes a sequence cyclic shift value is included in the configuration information of CSI-RS and is transmitted from a network device to a terminal.
[0107] The configuration information of the second-type reference signal in the uplink reference signal configuration information is the configuration information of the CSI-RS that the first terminal needs to send to the base station, and the configuration information includes at least one of the following:

[0108] (1) Resource Information Used to Carry the Second-Type Reference Signal

[0109] The resource information used to carry the second-type reference signal includes at least one of the following: time domain resource information, frequency domain resource information, beam domain resource information, port domain resource information, code domain resource information, or time-frequency pattern domain resource information.

[0114] The code domain resource information is at least one of spread spectrum sequence information and a sequence cyclic shift value. As shown in FIG. 5, a base sequence represents a reference signal generation sequence. When the sequence cyclic shift value is 1, a generation sequence of the second-type reference signal is a sequence obtained by performing a rightward cyclic shift by 1 bit based on the base sequence. When the sequence cyclic shift value is 2, the generation sequence of the second-type reference signal is a sequence obtained by performing the rightward cyclic shift by 2 bits based on the base sequence.

the CSI-RS includes code domain information that includes a sequence cyclic shift value as claimed in independent claims 1, 5, 8, 11, 15 and 18.

Claims 3, 4, 7, 9, 13, 14, 17 and 19 are rejected as being dependent of rejected claim(s).

Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AWET HAILE/Primary Examiner, Art Unit 2474